Case: 1:18-cr-00116 Document #: 47 Filed: 10/30/19 Page 1 of 3 PagelD #:183

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS F l L. E D
EASTERN DIVISION OCT 3.0 2019
UNITED STATES OF AMERICA JUDGE JOHN y. THA
No. 18 CR 116 UNITED STATES DISTRICT Gorey
vs.
Judge John J. Tharp, Jr.
ELSTON STEVENSON

PLEA ADDENDUM

1. This Plea Addendum between the United States Attorney for the
Northern District of Illinois, JOHN R. LAUSCH, JR., and defendant ELSTON
STEVENSON, and his attorney, JERRY BISCHOFF, amends the Plea Declaration
made by defendant on September 18, 2018, in case number 18 CR 116, as more fully
_ set forth below.

D. The parties to this Plea Addendum have agreed upon the following
amendment to paragraph 5 of the Plea Declaration:

At the time that the defendant possessed the Harrington & Richardson,

.o2 caliber revolver with serial number 4055 on or about November 22,

2017, he knew that he was a convicted felon and that he had been

previously convicted of a crime punishable by a term of imprisonment in

excess of one year, including a previous felony conviction for unlawful

use of a firearm.

3. Defendant has consulted with counsel about a change in law regarding
18 U.S.C. § 922(g), the sole charge to which he is pleading guilty. He understands
that the change in the law that requires the government to prove beyond a reasonable
doubt that he knew of his status as a convicted felon on the date that he possessed

the Harrington & Richardson, .32.caltber revolver with serial number 4055, and after

consultation with counsel, waives his right to insist that the government return a
Case: 1:18-cr-00116 Document #: 47 Filed: 10/30/19 Page 2 of 3 PagelD #:184

superseding indictment which includes the allegation that the defendant knew he
was a convicted felon on the date of possession.

A. By admitting that he knew he was a convicted felon at the time he
possessed the revolver on November 22, 2017, defendant does not waive any
argument as to whether his prior convictions, as a matter of law, qualify him for
sentencing as an Armed Career Criminal, pursuant to Title 18, United States Code,
Section 924(e). Defendant has consulted with counsel and understands that although
he is pleading only to a violation of 18 U.S.C. § 922(g), the court may find that
defendant qualifies as an Armed Career Criminal and is therefore subject to an
enhanced sentence under the provisions of 18 U.S. C. 5 924(e). If the court finds that
defendant is an Armed Career Criminal, defendant would be subject to a statutory
mandatory minimum sentence of 15 years of imprisonment.

5. Defendant understands that this Plea Addendum will be filed with the
Court, will become a matter of public record, and may be disclosed to any person.

6. Defendant and his attorney acknowledge that no threats, promises, or
representations have been made, nor agreements reached, other than those set forth
in this Plea Addendum, to cause defendant to plead guilty or to enter this Plea
Addendum.

7. Defendant acknowledges that he has read this Plea Addendum and

carefully reviewed each provision with his attorney. Defendant further acknowledges
Case: 1:18-cr-00116 Document #: 47 Filed: 10/30/19 Page 3 of 3 PagelD #:185

that he understands and voluntarily accepts each and every term and condition of

 

 

 

 

 

this Plea Addendum.
AGREED THIS DATE: e/ zB [i ota
Den 2. sete fae LA- ie
JOHN R. LAUSCH, JR. oO ELSTON STEVENSON
United States Attorney Defendant
@ LA LEE ZL , (E74 ee
CORNELIUS A. VANDENBERG JERRY BISCHOFF ——

Assistant U.S. Attorney Attorney for Defendant
